
	

115 SJ 10 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule submitted by the Secretary of the Interior relating to stream protection.
U.S. Senate
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		1st Session
		S. J. RES. 10
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2017
			Mr. McConnell (for himself, Mrs. Capito, Mr. Manchin, Ms. Heitkamp, Mr. Hoeven, Mr. Paul, Mr. Barrasso, Mr. Inhofe, Ms. Murkowski, Mr. Blunt, Mr. Sullivan, Mr. Shelby, Mr. Tillis, Mr. Johnson, Mr. Toomey, Mr. Wicker, Mr. Risch, Mr. Flake, Mr. Boozman, Mr. Daines, Mr. Crapo, Mr. Moran, Mr. Lankford, Mr. Young, Mr. Cotton, Mr. Roberts, Mr. Enzi, Mrs. Ernst, and Mr. Cornyn) introduced the following joint resolution; which was read twice and referred to the Committee on Energy and Natural Resources
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule submitted by the Secretary of the Interior relating to stream
			 protection.
	
	
 That Congress disapproves the final rule submitted by the Secretary of the Interior relating to stream protection (81 Fed. Reg. 93066 (December 20, 2016)), and such rule shall have no force or effect.
		
